In related proceedings for child custody pursuant to Family Court Act article 6, the mother appeals, by permission, from an order of the Family Court, Queens County (DePhillips, J.), dated August 16, 2004, which awarded temporary custody of the subject child to the father, and limited her visitation with the child to weekends.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in awarding temporary custody of the child to the father and limiting the mother to weekend visitation (see Matter of Melikishvili v Grigolava, 20 AD3d 569 [2005] [decided herewith]; Matter of Levande v Levande, 10 AD3d 723 [2004]; Matter of McCartha v Williams, 3 AD3d 750 [2004]; Matter of Hermann v Chakurmanian, 243 AD2d 1003, 1004-1005 [1997]). Schmidt, J.P., S. Miller, Mastro and Rivera, JJ., concur.